     Case 4:18-cr-00115 Document 89 Filed on 06/14/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                              Case Number: 4:18−cr−00115

Rodolfo Rudy Delgado



                           NOTICE OF RESETTING

A proceeding has been reset in this case as to Rodolfo Rudy Delgado as set forth
below.

Before the Honorable Alfred H Bennett
PLACE:
McAllen, 8th Floor Courtroom


DATE: 7/2/2019
TIME: 09:00 AM
TYPE OF PROCEEDING: Jury Selection
Pretrial Conference


Date: June 14, 2019                                         David J. Bradley, Clerk
